Citation Nr: 0001878	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  91-24 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
degenerative disc disease (DDD) of the lumbosacral spine with 
fracture at L4-5 and laminectomy/discectomy at L4-5.  

2.  Entitlement to a compensable rating for rheumatoid 
arthritis involving the sacroiliac joints.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to February 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  DDD of the lumbosacral spine with fracture at L4-5 and 
laminectomy and discectomy at L4-5 is productive of 
pronounced intervertebral disc syndrome.  

2.  Rheumatoid arthritis involving the sacroiliac joints has 
not been confirmed on the basis of current diagnostic studies 
conducted for VA on a consultation basis in May 1999.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 60 
percent for DDD of the lumbosacral spine with radiculopathy 
and residuals of a compression fracture involving the L-4-L5 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 
5293 (1999).  

2.  The criteria for an increased (compensable) disability 
evaluation for rheumatoid arthritis involving the sacroiliac 
joints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5002 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the veteran was in automobile 
accident during service and suffered from a compression 
fracture at L4-5.  Post service VA examination in May 1964 
showed no clinical manifestations of this injury.  X-ray was 
interpreted as showing rheumatoid arthritis of the 
lumbosacral spine.  

In a July 1964 rating decision, the RO granted service 
connection for residuals of compression fracture, L4-L5 and 
rheumatoid arthritis, sacroiliac, and assigned 0 percent 
evaluations.  

Private records from July 1988 reflect that the veteran 
experienced pain in the right leg after jumping a ditch.  A 
private lumbar computerized tomography (CT) scan in July 1988 
showed right lateral disk herniation at L4-5, moderate 
hypertrophy of the articular facets at L4-S1.  

The RO, in a July 1989 rating decision, denied increased 
evaluations for the service-connected spinal disorders.  The 
veteran disagreed with that determination and this appeal 
ensued.  Increased ratings were denied for the service-
connected spinal disabilities again in November 1990.  The 
1990 rating decision also denied service connection for DDD 
of the lumbosacral spine.  

As noted in a March 1995 Board remand decision, the case was 
previously before the Board in February 1992 and October 
1993.  In October 1993, the Board granted entitlement to 
service connection for DDD and degenerative arthritis 
involving the lumbosacral spine on a secondary basis.  This 
grant was primarily based on a March 1993 VA medical 
adviser's opinion that there was a probable causal 
relationship between the appellant's service-connected 
conditions (compression fracture involving L4-L5) and lumbar 
disc disease and degenerative arthritis involving the 
lumbosacral spine.  In addition, the Board remanded the case 
in order for the RO to assign a rating percentage under the 
appropriate diagnostic code that reflected the aggregate 
impairment of the service-connected disabilities involving 
the lumbosacral spine, to include the residuals of a 
compression fracture involving the L4-5.  

In a December 1993 rating determination, the RO assigned a 60 
percent evaluation for DDD, with radiculopathy and residuals 
of a compression fracture, L4-L5.  The grant was effective 
from the July 1988 private records that reflected increased 
injury.  The 60 percent rating was primarily based upon 
clinical findings made at a May 1992 examination.  At that 
time, the veteran complained of bilateral radiculopathy into 
both legs.  Range of motion was impaired and the veteran's 
pain interfered with his sleep.  The examiner noted that 
there was audible popping of the lumbar facets during dorsal 
lumbar rotation.  Additionally, the RO confirmed a no percent 
evaluation in effect for rheumatoid arthritis, sacroiliac 
joint, in effect from February 1964, when the grant of 
service connection was first promulgated.  

In March 1995, the Board remanded the claim for additional 
development, to include neurological and rheumatologic 
examinations.  The record reflects that numerous examinations 
have since been conducted and the reports are of record.  
These examinations are summarized below.  The remand also 
called for the RO to adjudicate the issue of entitlement to a 
total rating for compensation purposed based on individual 
unemployability.  This issue was granted upon rating decision 
in July 1999 and is no longer on appeal.  

Upon VA examination in June 1995, the veteran's gait was 
normal, as were all muscle groups.  He reported pain in 
bending more than 80 degrees.  There was no evidence of a 
neurological problem.  Electromyographic (EMG) in June 1995 
was suggestive of acute bilateral lumbar and sacral 
radiculopathy but with no findings in muscles of the lower 
extremities it was difficult to determine the exact level.  
Upon additional VA examination in December 1995, the veteran 
said that since the 1988 injury, he had had low back pain 
radiating to both legs at times and had difficulty sleeping 
and standing or walking any distance.  Slight limitation of 
motion with no deformity of the spine was noted.  X-rays 
showed compression fracture of minimal degree at L4 and 
normal sacroiliac joints.  The examiner indicated that the 
compression fracture would limit the veteran in heavy lifting 
and repeated bending.  It was opined that the EMG was not 
consistent with radiculopathy in the lower extremities.  
There was no evidence of a rheumatoid condition.  

In February 1996, the RO confirmed the 60 percent evaluation 
in effect for the lumbar spine disorder.  The noncompensable 
rating in effect for rheumatoid arthritis of the sacroiliac 
joints was also confirmed.  

Additional VA examination in November 1996 reflected that the 
veteran complained of bilateral radiculopathy that was 
slightly relieved by medication.  He walked with a slight 
limp and a flat back.  No muscle spasm was shown.  Forward 
flexion was to approximately 90 degrees and he was able to 
touch his knees without difficulty.  Backward extension was 
extremely painful, and he could only backward extend about 5-
10 degrees.  He rotated to the right and left fairly well 
with only slight discomfort.  Flexion bilaterally was limited 
to 10 degrees with pain.  Reflexes were normal, and there was 
no loss of sensation.  

A December 1996 rating decision confirmed the 60 percent 
rating in effect for the lumbosacral DDD.  

Subsequently dated records reflect that the veteran 
experienced increased low back pain and right lower extremity 
weakness.  A magnetic resonance imaging (MRI) in November 
1997 showed rather severe L4-5 lumbar spinal canal stenosis 
with a lumbar CT scan in February 1998 confirming the 
hypertrophied facet at L4-5 as major stenotic element.  He 
had surgery in April 1998 with an L4-5 lumbar laminectomy 
with partial bilateral facetectomies at L4-5 and L5-S1 and 
partial dissection of massive epidural fibrosis.  He had 
decreased pain and numbness of the right lower extremity 
following the surgery.  When seen in May 1998, it was noted 
that he was doing well with decreased pain and improved 
sensation in the feet.  

In a January 1999 rating decision, the RO assigned a 
temporary total rating for the service-connected low back 
disorder from April 6, 1998, until May 31, 1998, to be 
followed by reinstatement of the 60 percent evaluation.  

Additional VA neurological and internal examinations were 
conducted in March 1999.  At the neurological examination, 
the veteran reported that he had improved "50 percent" 
since surgery.  He still experienced pain on a daily basis, 
but it was not constant.  This pain radiated into either 
lower extremity.  The veteran's gait was mildly stiffened but 
otherwise unremarkable.  Examination showed a well-healed 
surgical scar.  There was mild tenderness to palpation over 
the lower paralumbar muscles without associated paraspinous 
muscle spasm.  Flexion was accomplished to approximately 80 
degrees.  Extension was limited to 25 degrees.  Right lateral 
motion was to approximately 20 degrees and to 35 on the left.  
Rotation was to 25 degrees bilaterally.  There was no sciatic 
notch tenderness.  Straight leg raising sign was negative 
bilaterally.  It was noted that EMG and nerve conduction 
studies were not accomplished, as the veteran did not want 
them done.  

On VA internal examination, the examiner noted that the 
lumbar spine showed painful motion of forward flexion.  There 
was no evidence, however, of muscle spasm or weakness.  There 
was tenderness in the midline upper spinal areas in the mid 
to lower region both to the right and left of the lumbar 
spine.  

Range of motion testing showed that forward flexion was to 85 
degrees with pain beginning at 70 degrees.  Backward 
extension was to 15 degrees with pain beginning at 0 degrees.  
Right and left lateral flexion were to 30 degrees with pain 
beginning at 20 degrees.  Right and left rotation were to 25 
degrees with pain beginning at 20 degrees.  The final 
diagnoses included status post compression fracture, L4 and 
L5; status post laminectomy, L-5.  There was a linear 
surgical scar remnant from the laminectomy that did not cause 
disfigurement and reduced range of motion, hyperreflexia, and 
reduced sensation in the bilateral lower extremities 
consistent with the above-mentioned diagnosis.  

VA rheumatology examination in May 1999 showed that the 
veteran had joint complaints to include pain in the thumbs 
and low back.  At this time he denied any swelling or redness 
or locking of the joints.  His pain was mostly aggravated in 
this thumb during activity.  The examiner noted range of 
motion studies for the shoulders, elbows, wrists, hips, 
thumbs, knees, ankles, and fingers.  It was reported that X-
ray of the lumbar spine was consistent with post laminotomy 
at L4, mild scoliosis, and moderate interspace narrowing at 
L4-L5.  The examiner stated that X-rays of the sacroiliac 
joints appeared to be normal in the X-rays.  There was some 
tenderness on palpation of these joints, but Patrick test was 
negative.  The examiner commented that he "did not seen any 
problem with [the veteran's] sacroiliac joints."  He 
concluded that the appellant did not seem to have rheumatoid 
arthritis or any other inflammatory joint disease such as 
seronegative spondyloarthropathy.  What he did find was 
osteoarthritis involving both the thumbs and the cervical 
spine.  

The RO, in June 1999, confirmed the 60 percent evaluation in 
effect for the lumbar disorder and the noncompensable rating 
in effect for the sacroiliac disorder, and, as noted before, 
granted the claim for a total disability due to individual 
unemployability in July 1999.  

Criteria and Analysis 

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The Board recognizes that in evaluation of disabilities of 
the musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (1999).  Inquiry 
must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1998).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, ibid, the Court found inadequate a physical 
examination that did not describe functional loss due to 
pain.  



DDD of the Lumbosacral Spine with Fracture at L4-5 and 
Laminectomy/Discectomy at L4-5

In this case, the veteran's service-connected DDD of the 
lumbosacral spine with fracture at L4-5 and 
laminectomy/discectomy at L4-5 is currently evaluated as 60 
percent disabling under 38 C.F.R. § 4.71a, DC 5293 (1999).  
DC 5293 provides for a noncompensable rating when 
intervertebral disc syndrome is postoperative and cured.  A 
10 percent evaluation is warranted when this disorder is 
mild.  A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
The maximum rating of 60 percent rating is warranted when 
intervertebral disc syndrome is pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  

Also for consideration is 38 C.F.R. § 4,71a, DC 5292, which 
provides for a 10 percent evaluation for slight limitation of 
motion of the lumbar spine and a 20 percent evaluation is for 
assignment for moderate limitation of motion.  For a 40 
percent evaluation, there must be severe limitation of 
motion.  

38 C.F.R. § 4.71a, DC 5295 provides that for lumbosacral 
strain with slight subjective symptoms only, a noncompensable 
evaluation is warranted and with characteristic pain on 
motion, a 10 percent evaluation is warranted.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
evaluation is assigned when lumbosacral strain is severe with 
listing of whole spine to opposite side, positive 
Goldthwaite's' sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

In short, in the instant case, the veteran is in receipt of 
the maximum, or greater than maximum schedular evaluations 
under all the DCs set out above.  The Board acknowledges that 
a higher disability evaluation is available under the 
Schedule for disabilities of the spine.  For example, under 
38 C.F.R. § 4.71a, DC 5286, pertaining to lumbar ankylosis, a 
100 percent evaluation is warranted for complete bony 
fixation of the spine at an unfavorable angle, with marked 
deformity and involvement of major joints, and a 60 percent 
evaluation is warranted for ankylosis at a favorable angle.  
Id.  Ankylosis is defined as immobility and consolidation of 
a joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the veteran's 
spine is not ankylosed, application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (1999) is not warranted in this case.

The Board also notes 38 C.F.R. § 4.71a, DC 5285 (1999), which 
pertains to residuals of vertebral fractures.  Under that 
code, a 100 percent evaluation is warranted with cord 
involvement, where the veteran is bedridden, or where he 
requires long leg braces.  Lesser involvement is evaluated 
based on limited motion or nerve paralysis.  A 60 percent 
evaluation is warranted where there is no cord involvement, 
but there is abnormal mobility requiring use of a neck 
brace/jury mast.  

The competent medical evidence in this case does not show 
that the veteran suffered any cord involvement; nor does such 
evidence show that he is bedridden, requires long leg braces, 
has abnormal mobility or requires the use of a neck brace.  
Thus, an increased evaluation under 38 C.F.R. § 4.71a, DC 
5285 is not warranted.  The Board further notes that DC 5285 
states that in cases where lesser residuals are rated in 
accordance with definite limited motion or muscle spasm, a 10 
percent evaluation should be added for demonstrable deformity 
of a vertebral body.  The claims file is absent competent 
evidence of such deformity to warrant the assignment of an 
additional 10 percent evaluation under DC 5285.  38 C.F.R. § 
4.71a.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999).  Disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regard as seriously disabled.  However, a little-used pat of 
the musculoskeletal system may be expected to show evidence 
of disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1999).  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  

Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

The Board recognizes that the Court in, DeLuca, supra, held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.5, 
4.59 (1999).  However, the Court held that where a DC is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Accordingly, consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 is not warranted in this case.  

The Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  The veteran was provided the appropriate ratings for 
hospitalization and convalescence and there is no indication 
of frequent hospitalizations.  Likewise, there is no showing 
of exceptional effects of the service connected disability on 
functional ability beyond those normally contemplated by the 
assigned rating.

Rheumatoid Arthritis Involving the Sacroiliac Joints

The RO has assigned a noncompensable disability evaluation to 
the veteran's rheumatoid arthritis under DC 5002, rheumatoid 
arthritis.  38 C.F.R. § 4.71a, DC 5002 (1999).  Under this 
DC, a 100 percent evaluation is warranted for evidence of 
rheumatoid arthritis (atrophic) as an active process, with 
constitutional manifestations associated with active joint 
involvement, which is totally incapacitating.  38 C.F.R. 
§ 4.71a, DC 5002.  A 60 percent evaluation is warranted for 
rheumatoid arthritis as an active process with less than the 
criteria for 100 percent but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  Id.  A 40 percent 
evaluation is warranted for rheumatoid arthritis as an active 
process with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  Id.  A 20 percent evaluation is warranted for 
rheumatoid arthritis as an active process with one or two 
exacerbations a year in a well-established diagnosis.  Id.  

The provisions of DC 5002 indicate that chronic residuals of 
rheumatoid arthritis, such as limitation of motion or 
ankylosis, favorable or unfavorable, are rated under the 
appropriate DCs for the specific joints involved.  38 C.F.R. 
§ 4.71a, DC 5002.  Where, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the codes a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5002.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  

DC 5002 notes that the rating for the active process will not 
be combined with the residual ratings for limitation of 
motion or ankylosis and that the higher evaluation should be 
assigned.  Id.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
compensable disability evaluation under DC 5002.  There is no 
medical evidence demonstrating that the veteran has active 
rheumatoid arthritis or residuals of rheumatoid arthritis.  
The May 1999 rheumatoid arthritis examination report includes 
an examiner's opinion that the veteran did not have this 
disorder or any other inflammatory joint disease such as 
seronegative spondyloarthropathy.  The physician's opinion 
included evaluation of X-rays.  It was opined that the 
veteran did have osteoarthritis involving the thumbs and 
cervical spine, but he had "no problem" with his sacroiliac 
joints.  As the medical evidence of record does not show that 
the veteran has active rheumatoid arthritis or chronic 
residuals of rheumatoid arthritis, the Board concludes that a 
compensable disability evaluation is not warranted under the 
provisions of DC 5002 for rheumatoid arthritis involving the 
sacroiliac joints.  38 C.F.R. § 4.71a, DC 5002 (1999).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the Board finds no provision upon which to assign a 
compensable rating, to include 38 C.F.R. § 3.321, 4.40, 4.45, 
and 4.59 (1999).  The Board concurs with the RO that there 
are no unusual or exceptional factors such as to warrant an 
extraschedular rating under those provisions and as 
manifestations of rheumatoid arthritis are not demonstrated, 
functional loss or pain due to this disorder are not shown.   
In summary, an increased compensable evaluation for the 
veteran's rheumatoid arthritis is not warranted, for the 
reasons described above.  




ORDER

Entitlement to a rating in excess of 60 percent for DDD of 
the lumbosacral spine, L4-L5, is denied.  

Entitlement to a compensable rating for rheumatoid arthritis, 
sacroiliac joints, is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

